Citation Nr: 0912184	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-20 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for blind spot, right eye, 
secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for blind spot of 
the right eye.  The claims file subsequently was transferred 
to the RO in San Diego.  In October 2007, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.
 
The Board remanded this case for additional development in 
February 2008.  

The Board remand noted that the Veteran had an outstanding 
claim for entitlement to benefits under 38 U.S.C.A. § 1151 
for VA treatment for a bilateral eye disorder.  This matter 
is again referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The last supplemental statement of the case dated in October 
2008 only notes VA treatment records dated up until July 2008 
including a July 2008 VA examination report.  An October 2008 
addendum to the VA examination report is of record but it 
does not appear that the RO has reviewed this evidence.  The 
addendum report is relevant in that the examiner is 
attempting to determine all present disorders in the right 
eye and includes additional clinical studies showing a 
diagnosis of the right eye that was not previously of record 
in July 2008.  The RO subsequently recertified the case back 
to the Board in February 2009 but did not review the new 
evidence and/or submit an additional supplemental statement 
of the case.  Evidence received by the agency of original 
jurisdiction prior to transfer of the records to the Board of 
Veterans' Appeals after an appeal has been initiated 
(including evidence received after certification has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  If the 
statement of the case and any prior supplemental statements 
of the case were prepared before the receipt of the 
additional evidence, a supplemental statement of the case 
will be furnished to the appellant and his or her 
representative unless the additional evidence received 
duplicates evidence previously of record, which was discussed 
in the statement of the case or prior supplemental statement 
of the case, or the additional evidence is not relevant to 
the issue on appeal.  38 C.F.R. § 19.37(a).  Therefore, the 
claims file is returned for the RO to review the evidence 
added to the record after the last supplemental statement of 
the case.

The October 2008 VA examiner further noted that an additional 
magnetic resonance imagining (MRI) study would be necessary 
to determine all present disorders of the right eye, which is 
not in the claims file.  The previous Board remand instructed 
the VA examiner to determine all present diagnoses the 
Veteran had in the right eye to include any explanation for 
his complaints of a blind spot in the right eye.  As the VA 
examiner needed another clinical study to make this 
determination, the additional MRI study should be obtained.

After review of the additional information, the RO should 
determine whether an additional VA medical opinion is 
necessary to determine whether any diagnosed condition in the 
right eye is related to his service-connected diabetes 
mellitus type II or his service.

Last, the Board remand instructed the RO to provide the 
Veteran with a VA notice letter that included the criteria 
for substantiating the service connection claim for a right 
eye disorder secondary to diabetes mellitus, type II.  A 
March 2008 letter was provided but the letter, in error, 
noted the criteria for substantiating a service connection 
claim for peripheral neuropathy secondary to diabetes 
mellitus (which was decided by the Board in February 2008 and 
is no longer on appeal).  Another letter should be provided 
that accurately describes the present claim.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional pertinent VA 
medical records including an MRI study of 
the eyes that was ordered by Dr. Mary A. 
Cote, Assistant Chief of Ophthalmology at 
Long Beach VA Medical Center sometime 
during or after October 2008.

2.  Send the Veteran a notice letter 
addressing his current service connection 
claim for a right eye blind spot secondary 
to service-connected diabetes mellitus 
type II.  (Note that the letter sent in 
March 2008, in error, noted the criteria 
for substantiating a service connection 
claim for peripheral neuropathy secondary 
to diabetes mellitus type II.)

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  After review of 
the evidence submitted in October 2008 and 
any additional evidence relating to the 
current disorders of the right eye, 
determine whether an additional VA opinion 
is necessary to determine whether any 
current diagnosed condition of the right 
eye is related to his service-connected 
diabetes mellitus or service.  If the 
claim remains denied, issue a supplemental 
statement of the case containing notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal; and allow an appropriate period of 
time for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




